Name: Commission Delegated Regulation (EU) 2019/505 of 19 December 2018 amending Annex I to Regulation (EC) No 184/2005 of the European Parliament and of the Council, as regards the geographical breakdown levels (Text with EEA relevance.)
 Type: Delegated Regulation
 Subject Matter: miscellaneous industries;  Europe;  cooperation policy;  economic analysis;  European construction;  international trade;  monetary relations;  financing and investment
 Date Published: nan

 27.3.2019 EN Official Journal of the European Union L 85/1 COMMISSION DELEGATED REGULATION (EU) 2019/505 of 19 December 2018 amending Annex I to Regulation (EC) No 184/2005 of the European Parliament and of the Council, as regards the geographical breakdown levels (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 184/2005 of the European Parliament and of the Council of 12 January 2005 on Community statistics concerning balance of payments, international trade in services and foreign direct investment (1), and in particular Article 2(3) thereof, Whereas: (1) On 29 March 2017, the United Kingdom submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union. The Treaties will cease to apply to the United Kingdom from the date of entry into force of a withdrawal agreement or failing that, two years after that notification, that is to say from 30 March 2019, unless the European Council, in agreement with the United Kingdom, unanimously decides to extend that period. (2) Regulation (EC) No 184/2005 establishes a common framework for the systematic production of Community statistics on balance of payments, international trade in services and foreign direct investment. (3) Member States are to submit to the Commission (Eurostat) data on balance of payments, international trade in services and foreign direct investment as referred to in Annex I to Regulation (EC) No 184/2005. That Regulation defines, inter alia, the required levels of geographical breakdown of the data to be submitted by the Member States to the Commission (Eurostat). (4) Table 6 of Annex I to Regulation (EC) No 184/2005 contains implicit references to the United Kingdom in the counterpart area Union Member States not in the euro area under geographical breakdown level GEO 4. Member States are required to submit data for that counterpart area to the Commission (Eurostat) with an individual breakdown by country. (5) The withdrawal of the United Kingdom from the Union would have the effect that the United Kingdom would become a third country and as such would no longer be part of the counterpart area Union Member States not in the euro area of GEO 4. Member States would therefore no longer be legally bound to submit data for the counterpart area concerning the United Kingdom. (6) GEO 4 sets out the geographical breakdown level required for certain items of quarterly statistics on balance of payments and international investment position and activity breakdown of annual direct investment positions and annual direct investment transactions and income. (7) European statistics concerning the balance of payments, international investment positions and foreign direct investment are of vital importance to ensuring informed economic policymaking and accurate economic forecasting. They are essential for those responsible for public policy in the Union, for research and Union citizens. (8) Given the intense trade and economic relations between the Union and the United Kingdom, it is essential to ensure continuity of Member States' submission of data with the United Kingdom as counterpart after its withdrawal from the Union. (9) Table 6 of Annex I to Regulation (EC) No 184/2005 also contains explicit references to the United Kingdom in geographical breakdown levels GEO 5 and GEO 6, where the United Kingdom is listed as a separate counterpart country under geographical aggregate Europe, together with all other Member States of the Union. (10) Aggregate Europe in GEO 5 and GEO 6 is composed of all Member States, the Member States of the European Free Trade Association (EFTA) and other European states. Aggregate Other European Countries consists of all European countries that are neither Members States of the Union nor EFTA Member States, listed in alphabetical order in English. (11) Due to the United Kingdom becoming a third country, its positioning in GEO 5 and GEO 6 needs to be changed accordingly. (12) Table 6 of Annex I to Regulation (EC) No 184/2005 should therefore be amended to include the United Kingdom as a separate counterpart country in geographical breakdown level GEO 4 and to change its positioning in geographical breakdown levels GEO 5 and GEO 6. Such update neither affects the reporting burden nor modifies the applicable underlying conceptual framework. (13) Taking into account the scrutiny period of three months applying to this delegated act and the necessity to have an updated Table 6 of Annex I to Regulation (EC) No 184/2005 in place and ready to be applied at the moment that the United Kingdom would cease to be in the counterpart area Union Member States not in the euro area, which could be as early as 30 March 2019, it is essential for this Regulation to enter into force as soon as possible, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 184/2005 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from the day following that on which the United Kingdom ceases to be a Member State of the Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 35, 8.2.2005, p. 23. ANNEX In Annex I to Regulation (EC) No 184/2005, Table 6 Geographical breakdown levels is replaced by the following: Geographical breakdown levels GEO 1 GEO 2 GEO 3 REST OF THE WORLD REST OF THE WORLD REST OF THE WORLD Intra euro area INTRA UNION Extra euro area EXTRA UNION Intra euro area Extra euro area GEO 4 GEO 5 GEO 6 REST OF THE WORLD REST OF THE WORLD REST OF THE WORLD EUROPE EUROPE Union Member States not in the euro area (1) Belgium Belgium Bulgaria Bulgaria Czech Republic Czech Republic Denmark Denmark Germany Germany Estonia Estonia Ireland Ireland Greece Greece Spain Spain France France Croatia Croatia Italy Italy Cyprus Cyprus Latvia Latvia Lithuania Lithuania Luxembourg Luxembourg Hungary Hungary Malta Malta Netherlands Netherlands Austria Austria Poland Poland Portugal Portugal Romania Romania Slovenia Slovenia Slovakia Slovakia Finland Finland Sweden Sweden Iceland Iceland Liechtenstein Liechtenstein Norway Norway Switzerland Switzerland Switzerland OTHER EUROPEAN COUNTRIES OTHER EUROPEAN COUNTRIES Albania Andorra Belarus Bosnia and Herzegovina Faroe Islands Gibraltar Guernsey Holy See (Vatican City State) Isle of Man Jersey Macedonia, the Former Yugoslav Republic of Moldova Montenegro Russia Russia Russia Serbia San Marino Turkey Turkey Ukraine United Kingdom United Kingdom United Kingdom AFRICA AFRICA NORTH AFRICA NORTH AFRICA Algeria Egypt Egypt Libya Morocco Morocco Tunisia OTHER AFRICAN COUNTRIES OTHER AFRICAN COUNTRIES Angola Benin Botswana British Indian Ocean Territory Burkina Faso Burundi Cameroon Cape Verde Central African Republic Chad Comoros Congo CÃ ´te d'Ivoire Congo, the Democratic Republic of Djibouti Equatorial Guinea Eritrea Ethiopia Gabon Gambia Ghana Guinea Guinea-Bissau Kenya Lesotho Liberia Madagascar Malawi Mali Mauritania Mauritius Mozambique Namibia Niger Nigeria Nigeria South Africa South Africa Rwanda St Helena, Ascension and Tristan da Cunha Sao Tome and Principe Senegal Seychelles Sierra Leone Somalia Sudan South Sudan Swaziland Tanzania Togo Uganda Zambia Zimbabwe AMERICA AMERICA NORTH AMERICAN COUNTRIES NORTH AMERICAN COUNTRIES Canada Canada Canada Greenland United States United States United States CENTRAL AMERICAN COUNTRIES CENTRAL AMERICAN COUNTRIES Anguilla Antigua and Barbuda Aruba Bahamas Barbados Belize Bermuda Bonaire, St. Eustatius and Saba Virgin Islands, British Cayman Islands Costa Rica Cuba CuraÃ §ao Dominica Dominican Republic El Salvador Grenada Guatemala Haiti Honduras Jamaica Mexico Mexico Montserrat Nicaragua Panama St Kitts and Nevis Saint Lucia St. Maarten St Vincent and the Grenadines Trinidad and Tobago Turks and Caicos Islands Virgin Islands, U.S. SOUTH AMERICAN COUNTRIES SOUTH AMERICAN COUNTRIES Argentina Argentina Bolivia Brazil Brazil Brazil Chile Chile Colombia Ecuador Falkland Islands Guyana Paraguay Peru Suriname Uruguay Uruguay Venezuela Venezuela ASIA ASIA NEAR AND MIDDLE EAST COUNTRIES NEAR AND MIDDLE EAST COUNTRIES GULF ARABIAN COUNTRIES GULF ARABIAN COUNTRIES Bahrain Iraq Kuwait Oman Qatar Saudi Arabia United Arab Emirates Yemen OTHER NEAR AND MIDDLE EAST COUNTRIES OTHER NEAR AND MIDDLE EAST COUNTRIES Armenia Azerbaijan Georgia Israel Jordan Lebanon Palestinian Territory Syria OTHER ASIAN COUNTRIES OTHER ASIAN COUNTRIES Afghanistan Bangladesh Bhutan Brunei Darussalam Burma/Myanmar Cambodia China China China Hong Kong Hong Kong Hong Kong India India India Indonesia Indonesia Iran Japan Japan Japan Kazakhstan Kyrgyzstan Laos Macao Malaysia Malaysia Maldives Mongolia Nepal North Korea Pakistan Philippines Philippines Singapore Singapore South Korea South Korea Sri Lanka Taiwan Taiwan Tajikistan Thailand Thailand Timor-Leste Turkmenistan Uzbekistan Vietnam OCEANIA AND POLAR REGIONS OCEANIA AND POLAR REGIONS American Samoa Guam US Minor Outlying Islands Australia Australia Cocos (Keeling Islands) Christmas Islands Heard Island and McDonald Islands Norfolk Island Fiji French Polynesia Kiribati Marshall Islands Micronesia Nauru New Caledonia New Zealand New Zealand Cook Islands Niue Tokelau Northern Mariana Islands Palau Papua New Guinea Pitcairn Antarctica Bouvet Island South Georgia and South Sandwich Islands French Southern and Antarctic Lands Solomon Islands Tonga Tuvalu Vanuatu Samoa Wallis and Futuna INTRA UNION INTRA UNION INTRA UNION EXTRA UNION EXTRA UNION EXTRA UNION Intra Euro Area Intra Euro Area Intra Euro Area Extra Euro Area Extra Euro Area Extra Euro Area Union Institutions (excluding ECB) Union Institutions (excluding ECB) Union Institutions (excluding ECB) European Investment Bank European Investment Bank European Investment Bank European Central Bank (ECB) European Central Bank (ECB) INTRA UNION NOT ALLOCATED INTRA UNION NOT ALLOCATED EXTRA UNION NOT ALLOCATED EXTRA UNION NOT ALLOCATED Offshore financial centres Offshore financial centres Offshore financial centres International Organisations (excluding Union Institutions) International Organisations (excluding Union Institutions) International Organisations (excluding Union Institutions) International Monetary Fund (IMF) International Monetary Fund (IMF) International Monetary Fund (IMF) (1) Union Member States not in the euro area: individual breakdown by country.